Title: From Thomas Jefferson to Vergennes, 20 October 1786
From: Jefferson, Thomas
To: Vergennes, Charles Gravier, Comte de



Sir
Paris Octr. the 20th. 1786

I have the honor of communicating to your Excellency the copy  of a treaty of amity and commerce concluded between the United States of America and his late Majesty the King of Prussia, in the two languages in which it was written, each of which was agreed to be equally original. The exchange of ratifications was made but a little before the death of the King. This circumstance with the delays which have attended the printing and transmitting the copies of the treaty to me have prevented my making an earlier communication of it to your Excellency as a confidence and respect [due to the friendly dispositions which His Majesty the King has been always graciously pleased to shew towards us.]
I have the honor to be with sentiments of the most perfect respect and esteem, your Excellency’s most obedient & most humble servant,

Th Jefferson

